Citation Nr: 1535750	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation for residual scar from an appendectomy.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1981 to March 1985 and from April 1987 to November 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that rating decision, the RO granted service connection for a residual scar from an appendectomy and assigned a noncompensable evaluation effective from December 1, 2006.

The Board remanded the case for further development in August 2014.  That development was completed, and the case has since been returned to the Board for appellate review.  

During the pendency of the appeal, the Appeals Management Center (AMC) granted service connection for sleep apnea in a December 2014 rating decision.  As this grant constitutes a full grant of the benefit sought on appeal, the issue no longer remains on appeal.   

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  

FINDINGS OF FACT

1.  The Veteran's appendectomy scar is linear and located on his right, lower abdomen. 
 
2.  The Veteran's appendectomy scar does not exceed 6 square inches (or 144 square inches) and does not cause limited motion.  

3.  The Veteran's appendectomy scar is stable and not painful.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a residual scar from an appendectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.114, 4.118, Diagnostic Code 7802 (in effect before October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for a residuals car from an appendectomy.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any additional outstanding records that are relevant to the issue being decided herein.  

In addition, the Veteran was afforded VA examinations in April 2007, September 2012, and September 2014 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2007 and September 2014 VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  

The Board notes that it had previously found the September 2012 VA examination to be inadequate.  In particular, the examiner had addressed a scar in a different location than the appendectomy.  As such, the findings did not address the service-connected disability on appeal, and the report will not be considered in this decision.

The Board also acknowledges the Veteran's contention that the April 2007 VA examiner did not touch his scar and only measured it during the examination.  However, a review of the April 2007 examination report shows that the examiner reviewed the Veteran's claims file, interviewed the Veteran, performed a physical examination of the scar, and provided findings necessary to evaluate the disability.     Moreover, the Veteran was afforded another examination in September 2014 to assess the severity and manifestations of the scar.  That examination was also adequate.

The Board also finds that there has been substantial compliance with the prior August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board does note, however, that the August 2014 remand directives instructed the AOJ to obtain any further medical records relevant to the Veteran's claim prior to obtaining an additional VA examination.  Review of the claims file shows that the AOJ obtained the new examination in September 2014 and then issued a letter to the Veteran regarding the request for additional medical evidence in October 2014.  While the AOJ did not issue the letter to the Veteran first, as instructed in the August 2014 remand directives, the Board notes that the Veteran did not return a signed release or statement regarding additional records, nor were additional records relevant to his appendectomy scar associated with the claims file following the September 2014 examination.  As such, the Board finds that any error in obtaining a VA examination prior to attempting to obtain medical records was harmless in this case.    

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran is currently assigned a noncompensable evaluation for his residual scar from an appendectomy, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802.  

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008, or in cases where a claimant has requested review under the amended rating criteria.  In this case, the Veteran's claim was received prior to 2008, and he has not requested a review under the amended rating criteria.  Nor has the RO applied the post-2008 standards to its evaluation of the claim. Thus, the rating criteria in effect prior to October 23, 2008, are applicable here.

Under the rating criteria in effect prior to October 2008, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck using eight characteristics of disfigurement, for purposes of evaluating such disabilities.  See 38 C.F.R. § 4.118 (listing the 8 characteristics as follows: scar is 5 or more inches (13 or more cm.) in length, scar is at least one-quarter inch (0.6 cm.) wide at the widest part, surface contour of scar is elevated or depressed on palpation, scar is adherent to underlying tissue, skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.), skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Diagnostic Code 7800 provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118 (2008).

Prior to October 2008, Diagnostic Code 7801 stated that a 10 percent rating was warranted for a scar on other than the head, face, or neck, that was deep (associated with underlying soft tissue damage) or that caused limited motion with area or areas exceeding 6 square inches (39 sq. cm.), with higher ratings for increases in the area of the scar.  See 38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating.  See 38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating.  See 38 C.F.R. § 4.118 (2008).

Finally, under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118 (2008).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In this case, the Veteran was first afforded a VA examination for his appendectomy scar in April 2007 at which time he reported that he felt tightness in the area of the scar when he touched it or when moving a certain way.  He was not undergoing any treatment for the scar at that time.  Upon examination, the examiner noted that the scar was located in the right, lower abdomen and measured 7 centimeters long and .4 centimeters wide.  There was no pain, skin breakdown, tenderness on palpitation, adherence to the underlying tissue, limitation of motion, soft tissue damage, or skin ulceration.  The examiner diagnosed the Veteran with an asymptomatic abdominal scar.

As discussed above, the Veteran was later provided a VA examination in September 2012; however, that examination was inadequate.  

The Veteran was afforded another VA examination in September 2014 during which the examiner noted the presence of a healed, linear appendectomy scar.  She indicated that the scar was not painful or unstable, measured 6 centimeters, and was linear, healed, and non-tender.  The examiner also stated that the scar did not result in limitation of motion, nerve damage, or muscle damage, and she opined that the Veteran's scar did not impact his ability to work.

The Veteran's post-service medical records do not document any additional findings relevant to the evaluation of his service-connected appendectomy scar.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his residual scar from an appendectomy.  

Throughout the appeal period, the scar has not measured 144 square inches or greater at any time.  Thus, an increased evaluation is not warranted under Diagnostic Code 7802.  

In addition, the evidence shows that the scar was not unstable or painful.  As such, the criteria under Diagnostic Code 7803 and 7804 have not been met.

Moreover, the Veteran's scar is not productive of soft tissue damage or limitation of motion and has not exceeded 6 square inches.  Thus, he is not entitled to an increased evaluation under Diagnostic Codes 7805.

The Board further notes the scar is located on the lower abdomen; therefore,  Diagnostic Code 7800, which applies to scars of the head, face and neck, is not for application.

The Board does acknowledge the Veteran's statement that his appendectomy scar felt tight to the touch or in moving a certain way.  However, as noted above, the VA examiners determined that the scar was not painful or unstable and indicated that it did not result in loss of motion.  

Finally, the Board notes that, prior to October 2008,  under Diagnostic Code 7802, Note 1, scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with § 4.25.  In this regard, the Board notes that the Veteran is service-connected for other scars.  However, as the appendectomy scar is noncompensable, Note 1 of Diagnostic Code 7802 does not assist the Veteran with his claim for an increased evaluation. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's scar disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Nevertheless, to the extent that it could be argued that the reported tightness in the area of the scar is not contemplated by the rating criteria, the Board notes that the Veteran does not exhibit other related factors such those provided by the regulation as "governing norms."  The evidence does not show, and the Veteran has not contended, that his scar has caused marked interference with employment or resulted in hospitalization.  Indeed, the September 2014 VA examiner opined that the scar did not impact the Veteran's ability to work.  There are also no medical records documenting any treatment or hospitalization for the scar.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected scar disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An initial compensable evaluation for residual scar from an appendectomy is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


